UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 001-34525 (Commission File Number) CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 30-0349798 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 1330 Post Oak Blvd., Suite 2575, Houston, TX 77056 (Address of Principal Executive Office) (Zip Code) (713) 797-2940 (Registrant’s telephone number, including area code) ————— Securities registered pursuant to Section 12(b)of the Act: None Securities registered pursuant to Section 12(g)of the Act: Common Stock, $0.001 par value. ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy orinformation statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer þNon-accelerated filer ¨Small reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2010) was approximately $225,191,980 (based on $3.73 per share, the last price of the common stock as reported on the NYSE Amex on such date).For purposes of the foregoing calculation only, all directors, executive officers and 10% beneficial owners have been deemed affiliates.As of March 7, 2011, there were153,773,599 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statementor Form 10-K/A relating to the Company’s Annual Meeting of Stockholders to be held on June 24, 2011 are incorporated by reference in Part III of this report. CAMAC Energy Inc. (Formerly Pacific Asia Petroleum, Inc.) FORM 10-K TABLE OF CONTENTS Page PART I Cautionary Statement Relevant to Forward-Looking Information Certain Defined Terms Item 1. Description of Business 4 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 32 Item 3. Legal Proceedings 32 Item 4. Removed and Reserved 32 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Item 6. Selected Financial Data 37 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplemental Data 53 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 87 Item 9A. Controls and Procedures 87 Item 9B. Other Information 89 PART III Item 10. Directors, Executive Officers and Corporate Governance 90 Item 11. Executive Compensation 90 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Item 13. Certain Relationships and Related Transactions, and Director Independence 90 Item 14. Principal Accountant Fees and Services 90 PART IV Item 15. Exhibits and Financial Statement Schedules 91 Signatures 2 CAUTIONARY STATEMENT RELEVANT TO FORWARD-LOOKING INFORMATION All statements, other than statements of historical fact, included in this Form 10-K, including without limitation the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc. ) and its subsidiaries and joint-ventures, (i) Pacific Asia Petroleum, Limited, (ii) Inner Mongolia Production Company (HK) Limited, (iii) Pacific Asia Petroleum (HK) Limited, (iv) Inner Mongolia Sunrise PetroleumCo. Ltd., (v)Pacific Asia Petroleum Energy Limited, (vi) Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited, and(vii) CAMAC Petroleum Limited (collectively, the “Company”), to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form 10-K. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.”Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.We wish to caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events.Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: ● Limited operating history, operating revenue or earnings history. ● Ability to raise capital to fund our operations on terms and conditions acceptable to the Company. ● Ability to develop oil and gas reserves. ● Dependence on key personnel, technical services and contractor support. ● Fluctuation in quarterly operating results. ● Possible significant influence over corporate affairs by significant stockholders. ● Ability to enter into definitive agreements to formalize foreign energy ventures and secure necessary exploitation rights. ● Ability to successfully integrate and operate acquired or newly formed entities and multiple foreign energy ventures and subsidiaries. ● Competition from large petroleum and other energy interests. ● Changes in laws and regulations that affect our operations and the energy industry in general. ● Risks and uncertainties associated with exploration, development and production of oil and gas, and drilling and production risks. ● Expropriation and other risks associated with foreign operations. ● Risks associated with anticipated and ongoing third party pipeline construction and transportation of oil and gas. ● The lack of availability of oil and gas field goods and services. ● Environmental risks and changing economic conditions. 3 CERTAIN DEFINED TERMS Throughout this Annual Report on Form 10-K, the terms “we,” “us,” “our,” ” Company,” and “our Company” refer to CAMAC Energy Inc. (“CAMAC”), formerly Pacific Asia Petroleum, Inc. (“PAP”), a Delaware corporation, and its present and former subsidiaries, including Pacific Asia Petroleum, Limited (“PAPL”), Pacific Asia Petroleum Energy Limited (“PAPE”), Inner Mongolia Production Company(HK) Limited (“IMPCO HK”), Pacific Asia Petroleum (HK) Limited (“PAP HK”), Inner Mongolia Sunrise PetroleumCo. Ltd. (“IMPCO Sunrise”), Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited(“Dong Fang”), and CAMAC Petroleum Limited (“CPL”) and collectively, the “Company”.References to "CAMAC" as a corporateentity refer to CAMAC Energy Inc. (formerly Pacific Asia Petroleum, Inc.) prior to the mergers of Inner Mongolia Production Company LLC ("IMPCO") and Advanced Drilling Services, LLC ("ADS") into wholly-owned subsidiaries of CAMAC EnergyInc. However, historical financial results presented herein are those of IMPCO from inception on August 25, 2005 to May 6, 2007, and the consolidated entity CAMAC Energy Inc. from May 7, 2007 forward, which is considered to be the continuation of IMPCO as CAMAC Energy Inc. for accounting purposes. PART I ITEM 1.DESCRIPTION OF BUSINESS General CAMAC is a publicly traded company which seeks to develop new energy ventures outside the U.S., directly and through joint ventures and other partnerships in which it may participate. Members of the Company’s senior management team have experience in the fields of international business development, geology, petroleum engineering, strategy, government relations, and finance.Members of the Company’s management team previously held positions in oil and gas development and screening roles with domestic and international energy companies and will seek to utilize their experience, expertise and contacts to create value for shareholders. The Company’s focus is oil and gas exploration and production operations, which are managed geographically.Our current operations are in Nigeria and the People’s Republic of China.The second quarter 2010 was our first reporting period out of the development stage company basis.Our shares are traded on the on the NYSE Amex under the symbol “CAK”. Our executive offices are located at 1330 Post Oak Boulevard, Suite 2575, Houston, Texas77056 and our telephone number is (713) 797-2940. Available Information We file annual, quarterly and current reports, proxy statements and other documents with the SEC under the Securities Exchange Act of 1934 (“Exchange Act”). The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet NE, Washington, DC 20549-0213. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Also, the SEC maintains an Internet website that contains reports, proxy and information statements, and other information regarding issuers, including us, that file electronically with the SEC. The public can obtain any documents that we file with the SEC at http://www.sec.gov. We also make available, free of charge on or through our Internet website (http://www.camacenergy.com), our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and if applicable, amendments to those reports filed or furnished pursuant to Section 13(a) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Forms 3, 4 and 5 filed with respect to our equity securities under Section 16(a) of the Exchange Act are also available on our website. In addition, we have adopted a Code of Ethics and Business Conduct that applies to all of our employees, including our chief executive officer, principal financial officer and principal accounting officer. The text of the Code of Ethics and Business Conduct has been posted on the Corporate Governance section of our website. Additionally, the Code of Ethics and Business Conduct is available in print to any person who requests the information. Individuals wishing to obtain this printed material should submit a request to CAMAC Energy Inc., 1330 Post Oak Boulevard, Suite 2575, Houston TX 77056, Attention: Investor Relations. 4 Executive Summary of 2010 Oyo Field Production Sharing Contract Interest On November 18, 2009, the Company entered into the Purchase and Sale Agreement with CAMAC Energy Holdings Limited and certain of its affiliates (collectively “CEHL”) pursuant to which the Company agreed to acquire all of CEHL’s interest in a Production Sharing Contract (the “OML 120/121 PSC”) with respect to the oilfield asset known as the Oyo Field (the “Oyo Contract Rights”) and agreed to the related transactions contemplated thereby, including the election of certain directors of the Company. The OML 120/121 PSC governing the Oyo Field is by andamong Allied Energy Plc. (“Allied”), an affiliate of CEHL, CAMAC International (Nigeria) Limited (“CINL”), an affiliate of CEHL, and Nigerian Agip Exploration Limited (“NAE”). As consideration for the Oyo Contract Rights, on April 7, 2010 the Company paid CAMAC Energy Holdings Limited $32 million in cash consideration (the “Cash Consideration”) and issued to CAMAC Energy Holdings Limited 89,467,120 shares of Company Common Stock, par value $0.001, representing approximately 62.74% of the Company’s issued and outstanding Common Stock at closing (the “Consideration Shares”).In addition, if certain issued and outstanding warrants and options exercisable for an aggregate of 7,991,948 shares of Company Common Stock were exercised following the closing, the Company was obligated to issue up to an additional 13,457,188 Consideration Shares to CAMAC Energy Holdings Limited to maintain CAMAC Energy Holdings Limited’s approximately 62.74% interest in the Company.As of December 31, 2010 the maximum potential additional Consideration Shares issuable had been reduced to 7,484,983 due to expiration of certain unexercised warrants.As additional Cash Consideration, the Company agreed to pay CAMAC Energy Holdings Limited $6.84 million on the earlier of sufficient receipt of oil proceeds from the Oyo Field or six months from the closing date.This amount was paid in July 2010. In February and March 2010, the Company raised $37.5 million in two registered direct offerings (described below), $32 million of which proceeds were used by the Company to satisfy the cash purchase price requirement under the Purchase and Sale Agreement, as amended. Registered Direct Offerings of Securities In year 2010, the Company completed three registered direct offerings for combined sales of Company Common Stock and warrants, under which the following securities were issued: February 16, 2010: -5,000,000 shares of Common Stock at $4.00 per share – aggregate proceeds of $20 million -Warrants to purchase 2,000,000 shares of Common Stock at $4.50 per share, expiring August 2013 -Warrants to purchase 2,000,000 shares of Common Stock at $4.00 per share, expired November 2010 -Placement agent warrants to purchase 150,000 shares of Common Stock at $5.00 per share, expiring February 2015 March 5, 2010: -4,146,922 shares of Common Stock at $4.22 per share – aggregate proceeds of $17.5 million -Warrants to purchase 1,658,769 shares of Common Stock at $4.50 per share, expiring September 2013 -Warrants to purchase 1,658,769 shares of Common Stock at $4.12 per share, expired December 2010 -Placement agent warrants to purchase 124,408 shares of Common Stock at $5.275 per share, expiring February 2015 5 December 28, 2010: -9,319,102 shares of Common Stock at $2.20 per share – aggregate proceeds of $20.5 million -Warrants to purchase 4,659,551 shares of Common Stock at $2.20 per share, increased to $2.62 per share 31 days after the closing, expiring December 2015 -Placement agent warrants to purchase 279,573 shares of Common Stock at $2.75 per share, expiring February 2015 Net proceeds from the February and March 2010 offerings have been used by the Company for working capital purposes, and to fund the Company’s acquisition from CEHL of the Oyo Contract Rights in April 2010.Net proceeds from the December 2010 offering will be used to fund a portion of the cost of the workover on well #5 in the Oyo Field and for working capital purposes. OML 120/121 Transaction On December 13, 2010, the Company entered into a Purchase and Continuation Agreement (the “Purchase Agreement”) with CEHL, superseding earlier related agreements.Pursuant to the Purchase Agreement, the Company agreed to acquire CEHL’s full remaining interest (the “OML 120/121 Transaction”) in the OML 120/121 PSC (the “Non-Oyo Contract Rights”).In April 2010 the Company had acquired from CEHL the Oyo Contract Rights in the OML 120/121 PSC. The OML 120/121 Transaction closed on February 15, 2011. Upon consummation of the acquisition of the Non-Oyo Contract Rights under the Purchase Agreement, the Company acquired CEHL’s full interest in the OML 120/121 PSC. In exchange for the Non-Oyo Contract Rights, the Company agreed to an option-based consideration structure and paid $5.0 million in cash to Allied upon the closing of the OML 120/121 Transaction on February 15, 2011. The Company has the option to elect to retain the Non-Oyo Contract Rights upon payment of additional consideration to Allied as follows: a. First Milestone:Upon commencement of drilling of the first well outside of the Oyo Field under the PSC, the Company may elect to retain the Non-Oyo Contract Rights upon payment to CEHL of $5 million (either in cash, or at Allied’s option, in shares); b. Second Milestone:Upon discovery of hydrocarbons outside of the Oyo Field under the PSC in sufficient quantities to warrant the commercial development thereof, the Company may elect to retain the Non-Oyo Contract Rights upon payment to CEHL of $5 million (either in cash, or at Allied’s option, in shares); c. Third Milestone:Upon the approval by the Management Committee (as defined in the PSC) of a Field Development Plan with respect to the development of non-Oyo Field areas under the PSC, as approved by the Company, the Company may elect to retain the Non-Oyo Contract Rights upon payment to Allied of $20 million (either in cash, or at Allied’s option, in shares); and d. Fourth Milestone:Upon commencement of commercial hydrocarbon production outside of the Oyo Field under the PSC, the Company may elect to retain the Non-Oyo Contract Rights (with no additional milestones or consideration required thereafter following payment in full of the following consideration) upon payment to Allied, at Allied’s option of (i) $25 million in shares, or (ii) $25 million in cash through payment of up to 50% of the Company’s net cash flows received from non-Oyo Field production under the PSC. If any of the above milestones are reached and the Company elects not to retain the Non-Oyo Contract Rights at that time, then all the Non-Oyo Contract Rights will automatically revert back to CEHL without any compensation due to the Company and with CEHL retaining all consideration paid by the Company to date. 6 The Purchase Agreement contained the following conditions to the closing of the Transaction: (i) CPL, CAMAC International (Nigeria) Limited (“CINL”), Allied, and Nigerian Agip Exploration Limited (“NAE”) must enter into a Novation Agreement in a form satisfactory to the Company and CEHL and that contains a waiver by NAE of the enforcement of Section 8.1(e) of the OML 120/121 PSC (providingfor the continued waiver by NAE of its entitlement to “profit oil” in favor of Allied), and that notwithstanding anything to the contrary contained in the OML 120/121 PSC, the profit sharing allocation set forth in the OML 120/121 PSC shall be maintained after the consummation of the OML 120/121 Transaction; (ii) the Company, and CEHL must enter into a registration rights agreement with respect to any shares issued by the Company to Allied at its election as consideration upon the occurrence of any of the above-described milestone events, in a form satisfactory to the Company and CEHL; and (iii) the Oyo Field Agreement, dated April 7, 2010, by and among the Company, CEHL and Allied, must be amended in order to remove certain indemnities with respect to Non-Oyo Operating Costs (as defined therein). In addition, CEHL must deliver the certain data and certain equipment to the Company in as-is condition.The Company agreed to limited waivers of certain of these closing conditions under the Limited Waiver Agreement. See Note 20 to our consolidated financial statements for more information regarding the Limited Waiver Agreement. Dr. Kase Lawal, the Company’s Non-Executive Chairman and member of the Board of Directors, is a director of each of CEHL, CINL, and Allied.Dr. Lawal also owns 27.7% of CAMAC International Limited, which indirectly owns 100% of CEHL.As a result, Dr. Lawal may be deemed to have an indirect material interest in the transaction contemplated by the OML 120/121 Agreement.Chairman Lawal recused himself from participating in the consideration and approval by the Company’s Board of Directors of the OML 120/121 Transaction. Oyo Field Well #5 Workover During December 2010 and January 2011, the Company incurred approximately $55 million in total costs relative to the workover to reduce gas production rising from the #5 well in the Oyo Field with the objective of increasing crude oil production from this well.By joint agreement with Allied, the Company will pay for the workover. To the extent the Company funds these costs, it will be entitled to cost recovery of such costs as non-capital costs from Cost Oil, as defined in the terms of the OML 120/121 PSC, subject to future production levels. For purposes of Cost Oil recovery on each sale of production, non-capital costs are allocated for recovery prior to capital costs. We expect to recover these costs as revenue in 2011and 2012. Operations Africa - OML 120/121 Production Sharing Contract On December 15, 2009, NAE, a subsidiary of Italy's ENI SpA, and CEHL announced that they had commenced production of the Oyo Field. The Oyo Field has been producing from two subsea wells in a water depth of greater than 300 meters, which are connected to the Armada Perdana Floating Production Storage and Offloading (“FPSO”) vessel.The FPSO has a treatment capacity of 40,000 barrels of liquids per day, with gas treatment and re-injection facilities, and is capable of storing up to one million barrels of crude oil. The first lifting (sale) of crude oil was in February 2010.The associated gas has been largely re-injected into the Oyo Field reservoir by a third well, to minimize flaring and to maximize oil recovery. During December 2010 and January 2011, the Company incurred approximately $55 million in costs relative to the workover to reduce gas production rising from the #5 well in the Oyo Field with the objective of increasing crude oil production from this well.By joint agreement with Allied, the Company will pay for the workover. We expect to recover these costs as revenue in 2011 and 2012. 7 On July 22, 2005, a Production Sharing Contract (the “OML 120/121 PSC”) was signed among CEHL affiliates (including Allied) and NAE. Pursuant to the OML 120/121 PSC, NAE assumed the rights and obligations as the Operating Contractor to the petroleum operations in the Oyo field and was assigned an undivided 40% interest, with Allied retaining an undivided 60% interest.However, these percentages are not indicative of the actual allocation of proceeds from production of oil or other hydrocarbons under the Oyo Contract Rights and the recently acquired Non-Oyo Contract Rights because such allocations are affected by the amount of participation in funding of OML 120/121 PSC operating and capital costs.The parties to the OML 120 /121 PSC are represented by the above chart. As Nigerian crude oil is readily marketable in international markets we are not dependent upon a single or a small number of customers. The allocation between the parties of oil production is governed by the OML 120/121 PSC,available crude oil is allocated to four categories of oil: royalty oil (“Royalty Oil”), cost oil (“Cost Oil”), tax oil (“Tax Oil”) and profit oil (“Profit Oil”), in that order. Proceeds from available crude oil are first used to pay royalty (“Royalty Oil”), recover Operating Costs and Capital Cost (“Cost Oil”) and pay tax (“Tax Oil”). The rest of the proceeds are distributed as Profit Oil to Contractors and First Party as shown in the chart below.The allocation procedure is shown in the chart below.The Company receives the share allocable to Allied for the Oyo Contract Rights and will receive Allied’s share for the Non-Oyo Contract Rights. The complete Production Sharing Contract was filed as Annex E to the Company’s proxy filed with the SEC on March 19, 2010. 8 Profit oil is allocated to the parties according to the following schedule: *Petroleum profit tax of 50% plus education tax of 2%, chargeable on the total remainder oil after deduction of amortization and investment allowance. **Y-Factor:NAE and Allied will share the Profit Oil to Contractor based on their contribution on Capital Costs and Non-Capital Costs. 9 Nigeria Oil Industry Nigeria is classified as an emerging market with its abundant supply of resources, developing financial, legal, communications, transport sectors and stock exchange (the Nigerian Stock Exchange), which is the second largest in Africa. Nigeriawas ranked 33rd in the world in terms of Gross Domestic Product as of 2009.Nigeria is the United States' largest trading partner in sub-Saharan Africa and supplies a fifth of the U.S.’s imported oil . It has the sixth-largest trade surplus with the U.S. of any country worldwide. Nigeria is currently the 42nd-largest export market for U.S. goods and the 14th-largest exporter of goods to the U.S. The U.S. is the country's largest foreign investor. The bulk of economic activity is centered in four main cities: Lagos, Kaduna, Port Harcourt, and Abuja. Beyond these four economic centers, development is marginal. According to the Oil and Gas Journal, Nigeria had an estimated 37.2 billion barrels of proven oil reserves as of January 2010. The majority of reserves are found along the country’s Niger River Delta and offshore in the Bight of Benin, the Gulf of Guinea and the Bight of Bonny. Current exploration activities are mostly focused in the deep and ultra-deep offshore with some activities in the Chad basin, located in northeast Nigeria. Since December 2005, Nigeria has experienced increased pipeline vandalism, kidnappings and militant takeovers of oil facilities in the Niger Delta. The Movement for the Emancipation of the Niger Delta (MEND) is the main group attacking oil infrastructure for political objectives, claiming to seek a redistribution of oil wealth and greater local control of the sector. Additionally, kidnappings of oil workers for ransom are common. Security concerns have led some oil services firms to pull out of the country and oil workers unions to threaten strikes over security issues. The instability in the Niger Delta has caused shut-in production and several companies to declare force majeure on oil shipments. Nigeria is an important oil supplier to the United States. A significant portion of the country’s oil production is exported to the United States and the light, sweet quality crude is a preferred gasoline feedstock. Consequently, disruptions to Nigerian oil production impacts trading patterns and refinery operations in North America and often affect world oil market prices. In 2009, total oil production in Nigeria was slightly over 2.2 million barrels of oil per day (“bbl/d”), making it the largest oil producer in Africa. Crude oil production averaged 1.8 million bbl/d for the year. Recent offshore oil developments combined with the restart of some shut-in onshore production have boosted crude production to an average of 2.35 million bbl/d for the second quarter of 2010. Asia - Zijinshan Production Sharing Contract In 2007, we entered into a production sharing contractwith China United Coalbed Methane Co., Ltd.,(“CUCBM”) for exclusive rights to a large contract area located in the Shanxi Province of China (the “CUCBM Contract Area”), for the exploitation of gas resources (the “Zijinshan PSC”). CUCBM is owned 50/50 by China Coal Energy Group and China National Petroleum Corporation (“CNPC” and “PetroChina”). In 2008, PetroChina withdrew from the CUCBM partnership. As a result, 50% of the assets, including Zijinshan PSC, have become the asset of PetroChina. The change of ownership of these assets is subject to Chinese Government approval. The approval was formally granted in December 2010. Currently, a modification to the Zijinshan PSC has been proposed to formalize the change of partnership from CUCBM to PetroChina. Upon signing of the modification agreement, the Zijinshan PSC will be administrated by PetroChina Coal Bed Methane Corporation which is a wholly owned subsidiary of PetroChina (“PCCBM”). The Zijinshan PSC covers an area of approximately 175,000 acres (“Zijinshan Block”).The Zijinshan PSC has a term of 30 years and was approved in 2008 by the Ministry of Commerce of China.The Zijinshan PSC provides, among other things, that PAPL, following approval of the Zijinshan PSC by the Ministry of Commerce of China, has a minimum commitment for the first three years to drill three exploration wells and to carry out 50 km of 2-D seismic data acquisition and in the fourth and fifth years to drill four pilot development wells (in each case subject to PAPL’s right to terminate the Zijinshan PSC). That five year period constitutes the exploration period, which is subject to extension.After the exploration period, but before commencement of the development and production period, PCCBM will have the right to acquire a 40% participating interest and work jointly and pay its participating share of costs to develop and produce gas. The Zijinshan PSC provides for cost recovery and profit sharing from production under a specified formula after commencement of production. 10 The Zijinshan PSC area is in close proximity to the major West-East and the Ordos-Beijing gas pipelines which link the gas reserves in China’s western provinces to the markets of Beijing and the Yangtze River Delta, including Shanghai. During 2009, the Company completed seismic data acquisition operations on the Zijinshan Block and spent approximately $1.5 million to shoot 162 kilometers of seismic under the work program.Based on the seismic interpretation, four potential well locations were identified.A regional environmental impact assessment study has also been completed.Following completion of a site-specific environmental impact study, the Company spudded well ZJS 001 on September 30, 2009.This well intersected 4/5 coal seams in the Shanxi formation and 8/9 coal seams in the Taiyuan formation as anticipated.The well reached total depth in mid-November 2009.Core samples have undergone laboratory testing, including tests for gas content, gas saturation and coal characteristics.Based on the results of these tests, the Company agreed to a planned 2010 work program to include further technical studies related to the CUCBM Contract Area and drilling at least two additional wells there. Drilling commenced on well ZJS 002 in August and was completed on the downthrown block in November 2010.Mud logs during drilling confirmed the presence of gas at several intervals ranging in depth from 1,471 to 1,742 meters. However, no flow tests were conducted due to the deteriorated hole condition, and therefore all exploratory costs were expensed. Further drilling and analysis will be necessary to determine whether the Zijinshan Block contains sufficient quantities of gas that are commercially recoverable under existing economic and operating conditions. Drilling of well ZJS 003 on the larger upthrown block is now planned for the first half of 2011, with an additional two wells planned for later in 2011. There have been no proved reserves assigned to the Zijinshan PSC to date. Enhanced Oil Recovery and Production (“EORP”) In May and June 2009, the Company entered into certain agreements with Mr. Li Xiangdong (“LXD”) and Mr. Ho Chi Kong (“HCK”), pursuant to which the parties in September 2009 formed a Chinese joint venture company, Dong Fang.Dong Fang is 75.5% owned by PAPE and 24.5% owned by LXD, and LXD agreed to assign certain pending patent rights related to chemical enhanced oil recovery thereto.PAPE is 70% owned by the Company and 30% owned by Best Source Group Holdings Limited, a company designated by HCK for his interest. In late 2009, the Company commenced limited EORP operations in the Liaoning Province through the treatment of three pilot test wells in the Liaohe Oilfield utilizing the chemical treatment technology acquired by Dong Fang.Results of these efforts, which resulted in incremental production, have been evaluated by the Company. In the fourth quarter of 2010, the Company decided it would explore all alternatives including the potential sale of the EORP business due to the lack of progress in establishing a significant business and the likelihood that further progress will be difficult to achieve under the existing local operating environment. The assets of the EORP operations are not material in terms of the Company’s total assets and the minority interest is reflected as a noncontrolling interest in our consolidated financial statements. All active operations have ceased, including consideration of the Chifeng agreement area in Inner Mongolia for a possible EORP project. In February 2011, the Board of Directors of Dong Fang approved dissolution of Dong Fang, the operating company. China Oil and Gas Industry China is the world's most populous country and has a rapidly growing economy. China is also the world’s second largest petroleum consumer.According to the Energy Information Agency (“EIA”), in 2009, Chinese consumption for petroleum reached 8.2 million bbl/d, with only 4.0 million bbl/d of total oil production, making China a net importer of 4.2 million bbl/d.Since 2000, China’s oil imports tripled, growing from 1.4 million bbl/d to 4.2 million bbl/d in 2009. Natural gas represents a particularly under-utilized energy source in China, supplying only 3% of the country’s energy needs (EIA), compared with 23% globally and in the U.S. We believe that its low emissions, combined with the low cost and high efficiency of gas turbines, make gas an attractive fuel for meeting China’s future electric power demand. This will be particularly important in light of China's newly-announced goal of reducing the carbon-intensity of its economy by 40-45% by 2020, compared to 2005, in light of the much lower emissions from gas-fired power plants relative to those burning coal. The Chinese government has indicated that it would like to expand gas use significantly. China’s domestic natural gas production increased to 2.9 trillion cubic feet in 2009 (EIA) and is planned to double to 5.7 trillion cubic feet by 2015 (China Daily, quoting an official of the Ministry of Land and Resources). 11 The government of China has taken a number of steps to encourage the exploitation of oil and gas within its own borders to meet the growing demand for oil and to try to reduce its dependency on foreign oil. Notably, the government has reduced complicated restrictions on foreign ownership of oil exploitation projects and has passed legislation encouraging foreign investment and exploitation of oil and gas. While the barriers to entry for foreign entities to engage in the development of oil and gas resources in China have recently eased, we believe that many small companies still face significant hurdles due to their lack of experience in the Chinese petroleum industry. Development requires specialized grants and permits, experience with operating in China and dealing with challenging cultural and political environments in remote regions and the ability to manage projects efficiently during times of resource shortages. The Company hopes to take advantage of the energy development opportunities that exist in China today by leveraging its management team’s prior exploration experiences in China and existing relationships with oil industry executives and government officials in China. In addition, we believe that members of the Company’s production team have the hands-on experience with projects in Asia that we believe is essential to any successful petroleum project in China. Reserves The information included in this Annual Report on Form 10-K about our proved reserves represents evaluations prepared by Netherland, Sewell & Associates, Inc., independent petroleum consultants (“NSAI”). NSAI has prepared evaluations on 100 percent of our proved reserves on a valuation basis, and the estimates of proved crude oil reserves attributable to our net interests in oil and gas properties as of December 31, 2010. The scope and results of NSAI’s procedures are summarized in a letter which is included as an exhibit to this Annual Report on Form 10-K. For further information on reserves, including information on future net cash flows and the standardized measure of discounted future net cash flows, see “Item 8. - Financial Statements and Supplemental Data –Supplemental Data on Oil and Gas Exploration and Producing Activities.” Internal Controls for Reserve Estimation The reserve estimates prepared by NSAI are reviewed and approved by our contracted reservoir engineer and management. The process performed by NSAI to prepare reserve amounts included the estimation of reserve quantities, future producing rates, future net revenue and the present value of such future net revenue. NSAI also prepared estimates with respect to reserve categorization, using the definitions for proved reserves set forth in Regulation S-X Rule 4-10(a) and subsequent SEC staff interpretations and guidance. In the conduct of their preparation of the reserve estimates, NSAI did not independently verify the accuracy and completeness of information and data furnished by us with respect to ownership interests, oil production, well test data, historical costs of operation and development, product prices or any agreements relating to current and future operations of the properties and sales of production. However, if in the course of its work, something came to its attention which brought into question the validity or sufficiency of any such information or data, NSAI did not rely on such information or data until they had satisfactorily resolved their questions relating thereto. Technologies Used in Reserves Estimates Proved reserves are those quantities of oil, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. To achieve reasonable certainty, our independent petroleum consultants employed technologies that have been demonstrated to yield results with consistency and repeatability. The technologies and economic data used in the estimation of our proved reserves include, but are not limited to, well logs, geologic maps, seismic data, well test data, production data, historical price and cost information and property ownership interests. The accuracy of the estimates of our reserves is a function of: ● the quality and quantity of available data and the engineering and geological interpretation of that data; ● estimates regarding the amount and timing of future operating costs, taxes, development costs and workovers,and our estimated participationin funding offuture operating costs and capital expenditures, all of which may vary considerably from actual results; ● the accuracy of various mandated economic assumptions such as the future prices of oil and natural gas; and ● the judgment of the persons preparing the estimates. Because these estimates depend on many assumptions, any or all of which may differ substantially from actual results, reserve estimates may be different from the quantities of oil and natural gas that are ultimately recovered. 12 Qualifications of Reserves Preparers and Auditors We obtain services of contracted reservoir engineers with extensive industry experience who meets the professional qualifications of reserves estimators and reserves auditors as defined by the “Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information,” approved by the Board of the Society of Petroleum Engineers in 2001 and revised in 2007. Our contracted reservoir engineer Mr. Babatunde Olusegun Omidele is primarily responsible for overseeing the preparation of our internal reserve estimates and for the coordination of the third-party reserve report provided by NSAI. Mr. Babatunde Olusegun Omidele has over 28 years of experience and is a graduate of University of Ibadan, Nigeria with a Bachelor of Science degree and from University of Houston, Texas with a Master of Science in Petroleum Engineering. He is a member of the Society of Petroleum Engineers. Mr. Babatunde Olusegun Omidele is Senior Vice President, Exploration & Production with Allied Energy Corp. The reserves estimates shown herein have been independently prepared by NSAI, a worldwide leader of petroleum property analysis for industry and financial organizations and government agencies. NSAI was founded in 1961 and performs consulting petroleum engineering services under Texas Board of Professional Engineers Registration No. F-002699. Within NSAI, the technical persons primarily responsible for preparing the estimates set forth in the NSAI reserves report incorporated herein are Mr. Connor Riseden and Mr. Patrick Higgs. Mr. Riseden has been practicing consulting petroleum engineering at NSAI since 2006. Mr. Riseden is a Registered Professional Engineer in the State of Texas (License No. 100566) and has over nine years of practical experience in petroleum engineering, with over four years experience in the estimation and evaluation of reserves. Mr. Higgs has been practicing consulting petroleum geology at NSAI since 1996. Mr. Higgs is a Certified Petroleum Geologist and Geophysicist in the State of Texas (License No. 985) and has over 34 years of practical experience in petroleum geosciences, with over 14 years experience in the estimation and evaluation of reserves. Both technical principals meet or exceed the education, training, and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. Summary of Crude Oil Reserves at December 31, 2010 The following estimates of the net proved oil reserves of our oil and gas properties located in Nigeria are based on evaluations prepared by NSAI. Reserves were estimated in accordance with guidelines established by the SEC and the Financial Accounting Standards Board (“FASB”), which require that reserve estimates be prepared under existing economic and operating conditions with no provisions for price and cost changes except by contractual arrangements. Reserve estimates are inherently imprecise and estimates of new discoveries are more imprecise than those of producing oil and gas properties. Accordingly, reserve estimates are expected to change as additional performance data becomes available. The Company presently has no reserves in China. Crude Oil Reserves as of December 31, 2010 Crude Oil (MBbls) PV-10 (in thousands)(1) Proved Developed Undeveloped Total Proved $ PV-10 reflects the present value of our estimated future net revenues to be generated from the production of proved reserves, determined in accordance with the rules and regulations of the SEC (using the average of the first-day-of-the-month commodity prices during the 12-month period ended on December 31, 2010) without giving effect to non-property related expenses such as DD&A expense and discounted at 10 percent per year before income taxes. The average of the first-day-of-the-month commodity prices during the 12-month period ending on December 31, 2010 was $79.21 per barrel of oil, including differentials. 13 Development of Proved Undeveloped Reserves None of our proved undeveloped reserves currently have remained undeveloped for more than five years from the date of initial recognition as proved undeveloped. Oil and Gas Production, Prices and Production Costs—Significant Fields The Oyo field in Nigeria contains our entire total proved reserves as of December 31, 2010.In 2010, our share of average daily net production was 396 barrels per day (excluding royalty), average sales price was $85.16 per barrel and production cost of barrels sold was $34.54 per barrel. The Company had no production during 2009 and 2008 in Nigeria. Drilling Activity During 2010, the Company did not drill any development or exploratory wells in the Oyo Field, Nigeria. In China, the Company drilled one (gross and net) exploratory well in both 2010 and 2009, which were both determined to be dry wells. Present Activities The Company intends to participate in drilling a development well in the Oyo Field, Nigeria during 2011.In China, drilling of an exploratory well is planned in the first half of 2011, with an additional two wells planned for the second half of 2011 in the Zijinshan Block. Delivery Commitments As of December 31, 2010, the Company had no delivery commitments. Productive Wells At December 31, 2010, the Company had two gross productive wells in Nigeria. The number ofnet productive wells (net economic interest) in Nigeria at that date under our Production Sharing Contract is less than one net well; this is affected by our participationpercentage in funding of expenditures. Acreage Interests in developed and undeveloped acreage follow. December 31, 2010 Developed Acres Undeveloped Acres Total Acres Gross Net Gross Net Gross Net China - - Nigeria - - Total The Company has no acreage on which leases are scheduled to expire within the three years after December 31, 2010. 14 Regulation General Our operations and our ability to finance and fund our growth strategy are affected by political developments and laws and regulations in the areas in which we operate. In particular, oil and natural gas production operations and economics are affected by: ● change in governments; ● civil unrest; ● price and currency controls; ● limitations on oil and natural gas production; ● tax, environmental, safety and other laws relating to the petroleum industry; ● changes in laws relating to the petroleum industry; ● changes in administrative regulations and the interpretation and application of such rules and regulations;and ● changes in contract interpretation and policies of contract adherence. In any country in which we may do business, the oil and natural gas industry legislation and agency regulation are periodically changed, sometimes retroactively, for a variety of political, economic, environmental and other reasons. Numerous governmental departments and agencies issue rules and regulations binding on the oil and natural gas industry, some of which carry substantial penalties for the failure to comply. The regulatory burden on the oil and natural gas industry increases our cost of doing business and our potential for economic loss. Competition The Company competes with numerous large international oil companies and smaller oil companies that target opportunities in markets similar to the Company’s, including the natural gas and petroleum markets. Many of these companies have far greater economic, political and material resources at their disposal than the Company.The Company’s management team has prior experience in the fields of petroleum engineering, geology, field development and production, operations, international business development, and finance and experience in management and executive positions with international energy companies.Nevertheless, the markets in which we operate and plan to operate are highly competitive and the Company may not be able to compete successfully against its current and future competitors.See Part I, Item 1A. Risk Factors - Risks Related to the Company’s Industry - for risk factors associated with competition in the oil and gas industry. 15 Environmental Regulation Various federal, state, local and international laws and regulations relating to the discharge of materials into the environment, the disposal of oil and natural gas wastes, or otherwise relating to the protection of the environment may affect our operations and costs. We are committed to the protection of the environment and believe we are in substantial compliance with the applicable laws and regulations. However, regulatory requirements may, and often do, change and become more stringent, and there can be no assurance that future regulations will not have a material adverse effect on our financial position, results of operations and cash flows. Employees At December 31, 2010 the Company had 13 full-time employees in the United States, 14 full-time employees in China, and two part-time employees in China.There were no employees in Nigeria as of December 31, 2010 as the Company’s interests there were being handled through a contracted technical services agreement with an affiliate company. In order for us to attract and retain quality personnel, we will have to offer competitive salaries to future employees. During 2011, the Company expects to hire additional personnel in certain operational and other areas as required for its expansion efforts, and to maintain focus on its then-existing and new projects. The number and skill sets of individual employees will be primarily dependent on the relative rates of growth of the Company’s different projects, and the extent to which operations and development are executed internally or contracted to outside parties. Subject to the availability of sufficient working capital and assuming initiation of additional projects, the Company currently plans to further increase full-time staffing to a level adequate to execute the Company’s growth plans. As we continue to expand, we will incur additional cost for personnel.In the case of Nigeria, the additional personnel cost will be partially offset by a decrease in the contracted technical services charges that we currently incur. Intellectual Property The Company through its subsidiary, Dong Fang, owns Patent Application Rights with respect to six patents pending before the PRC Patent Administration which covering certain enhanced oil recovery technologies to be used in connection with EORP operations.As mentioned above, our Board of Directors has approved the dissolution of Dong Fang. ITEM1A.RISK FACTORS The Company’s operations and its securities are subject to a number of risks. The Company has described below all the material risks that are known to the Company that could materially impact the Company’s financial results of operations or financial condition. If any of the following risks actually occur, the business, financial condition or operating results of the Company and the trading price or value of its securities could be materially adversely affected. Risks Related to the Company’s Business The Company’s limited operating history makes it difficult to predict future results and raises substantial doubt as to its ability to successfully develop profitable business operations. The Company’s limited operating history makes it difficult to evaluate its current business and prospects or to accurately predict its future revenue or results of operations, and raises substantial doubt as to its ability to successfully develop profitable business operations beyond the Oyo Field interest we acquired in April 2010 (the Oyo Contract Rights) and the Non-Oyo Contract Rights acquired in February 2011. We have no previous operating history in the Africa area. The Company’s revenue and income potential are unproven. As a result of its early stage of operations, and to keep up with the frequent changes in the energy industry, it is necessary for the Company to analyze and revise its business strategy on an ongoing basis. Companies in early stages of operations are generally more vulnerable to risks, uncertainties, expenses and difficulties than more established companies. 16 The Company was until recently a development stage company and may continue to incur losses for a significant period of time. The Company was until recently a development stage company with minimal revenues.In April 2010, we acquired the Oyo Contract Rights from CEHL and, as a result of this acquisition, we ceased reporting as a development stage company and now we are an operating company generatingsignificant revenues.We expect to continue to incur significant expenses relating to our identification of new ventures and investment costs relating to these ventures. Additionally, fixed commitments, including salaries and fees for employees and consultants, rent and other contractual commitments may be substantial and are likely to increase as additional ventures are entered into and personnel are retained prior to the generation of significant revenue. Energy ventures, such as oil well drilling projects, generally require a significant period of time before they produce resources and in turn generate profits. The Oyoand Non-Oyo Contract Rights may or may not result in net earnings in excess of our losses on other ventures under development or in the start-up phase. We may not achieve or sustain profitability on a quarterly or annual basis, or at all. The Company’s ability to diversify risks by participating in multiple projects and joint ventures depends upon its ability to raise capital and the availability of suitable prospects, and any failure to raise needed capital and secure suitable projects would negatively affect the Company’s ability to operate. The Company’s business strategy includes spreading the risk of oil and natural gas exploration, development and drilling, and ownership of interests in oil and natural gas properties, by participating in multiple projects and joint ventures, in particular with major Chinese government-owned oil and gas companies as joint venture partners. If the Company is unable to secure sufficient attractive projects as a result of its inability to raise sufficient capital or otherwise, the average quality of the projects and joint venture opportunities may decline and the risk of the Company’s overall operations could increase. The loss of key employees could adversely affect the Company’s ability to operate. The Company believes that its success depends on the continued service of its key employees, as well as the Company’s ability to hire additional key employees, when and as needed. Each of Byron A. Dunn, the Company’s Chief Executive Officer and Abiola L. Lawal, its Chief Financial Officer, has the right to terminate his employment at any time without penalty under his employment agreement. The unexpected loss of the services of either Mr. Dunn orMr. Lawal,or any other key employee, or the Company’s failure to find suitable replacements within a reasonable period of time thereafter, could have a material adverse effect on the Company’s ability to execute its business plan and therefore, on its financial condition and results of operations. The Company may not be able to raise the additional capital necessary to execute its business strategy, which could result in the curtailment or cessation of the Company’s operations. The Company will need to raise substantial additional funds to fully fund its existing operations, consummate all of its current asset transfer and acquisition opportunities currently contemplated and for the development, production, trading and expansion of its business. The Company expects to utilize a term credit facility of $25 million from an affiliated company to meet a substantial portion of its cash obligations for workover expenses on Oyo Field well #5. The credit facility provides for an annual interest rate based on 30 day Libor plus two percentage points with all amounts due and payable within 24 months from the closing date, expectedin March 2011. The Company has no other current arrangements with respect to additional source of financing, if needed. If additional sources of financing are needed it may not be available on commercially reasonable terms on a timely basis, or at all. The inability to obtain additional financing, when needed, would have a negative effect on the Company, including possibly requiring it to curtail or cease operations. If any future financing involves the sale of the Company’s equity securities, the shares of Common Stock held by its stockholders could be substantially diluted. If the Company borrows money or issues debt securities, it will be subject to the risks associated with indebtedness, including the risk that interest rates may fluctuate and the possibility that it may not be able to pay principal and interest on the indebtedness when due. Insufficient funds will prevent the Company from implementing its business plan and will require it to delay, scale back, or eliminate certain of its programs or to license to third parties rights to commercialize rights in fields that it would otherwise seek to develop itself. 17 Failure by the Company to generate sufficient cash flow from operations could eventually result in the cessation of the Company’s operations and require the Company to seek outside financing or discontinue operations. The Company’s business activities require substantial capital from outside sources as well as from internally-generated sources. The Company’s ability to finance a portion of its working capital and capital expenditure requirements with cash flow from operations will be subject to a number of variables, such as: ● the level of production from existing wells; ● prices of oil and natural gas; ● the success and timing of development of proved undeveloped reserves; ● cost overruns; ● remedial work to improve a well’s producing capability; ● direct costs and general and administrative expenses of operations; ● reserves, including a reserve for the estimated costs of eventually plugging and abandoning the wells; ● indemnification obligations of the Company for losses or liabilities incurred in connection with the Company’s activities; and ● general economic, financial, competitive, legislative, regulatory and other factors beyond the Company’s control. The Company might not generate or sustain cash flow at sufficient levels to finance its business activities. When and if the Company generates significant revenues, if such revenues were to decrease due to lower oil and natural gas prices, decreased production or other factors, and if the Company were unable to obtain capital through reasonable financing arrangements, such as a credit line, or otherwise, its ability to execute its business plan would be limited and it could be required to discontinue operations. The Company’s failure to capitalize on existing definitive production agreements and/or enter into additional agreements could result in an inability by the Company to generate sufficient revenues and continue operations. The Company has active interests in definitive production contracts for (i) the Oyo and Non-Oyo Contract Rights and (ii) Zijinshan PSC. The Company has not entered into definitive agreements with respect to any other ventures. The Company’s ability to consummate one or more additional ventures is subject to, among other things, (i) the amount of capital the Company raises in the future; (ii) the availability of land for exploration and development in the geographical regions in which the Company’s business is focused; (iii) the nature and number of competitive offers for the same projects on which the Company is bidding; and (iv) approval by government and industry officials. The Company may not be successful in executing definitive agreements in connection with any other ventures, or otherwise be able to secure any additional ventures it pursues in the future. Failure of the Company to capitalize on its existing contracts and/or to secure one or more additional business opportunities would have a material adverse effect on the Company’s business and results of operations, and could result in the cessation of the Company’s business operations. 18 Our estimated proved reserves are based on many assumptions that may turn out to be inaccurate. Any significant inaccuracies in these reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves. A significant percentage of our total estimated proved reserves at December 31, 2010 were proved undeveloped reserves which ultimately may be less than currently estimated. The process of estimating oil and natural gas reserves is complex. It requires interpretations of available technical data and many assumptions, including assumptions relating to current and future economic conditions and commodity prices. Any significant inaccuracies in these interpretations or assumptions could materially affect the estimated quantities.In the case of production sharing contracts, the quantities allocable to a part-interest owner’s share are affected by the assumptions of that owner’s future participation in funding of operating and capital costs. Actual future production, prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves will vary from estimates. Any significant variance could materially affect the estimated quantities and present value of reserves disclosed.In addition, estimates of proved reserves reflect production history, results of explorationand development, prevailing prices and other factors, many of which are beyond our control.Due to the limited production history of our undeveloped acreage, the estimates of future production associated with such properties may be subject to greater variance to actual production than would be the case with properties having a longer production history. The Company’s oil and gas operations will involve many operating risks that can cause substantial losses. The Company expects to produce, transport and market potentially toxic materials, and purchase, handle and dispose of other potentially toxic materials in the course of its business. The Company’s operations will produce byproducts, which may be considered pollutants. Any of these activities could result in liability, either as a result of an accidental, unlawful discharge or as a result of new findings on the effects the Company’s operations on human health or the environment. Additionally, the Company’s oil and gas operations may also involve one or more of the following risks: ● fires; ● explosions; ● blow-outs; ● uncontrollable flows of oil, gas, formation water, or drilling fluids; ● natural disasters; ● pipe or cement failures; ● casing collapses; ● embedded oilfield drilling and service tools; ● abnormally pressured formations; ● damages caused by vandalism and terrorist acts; and ● environmental hazards such as oil spills, natural gas leaks, pipeline ruptures and discharges of toxic gases. In the event that any of the foregoing events occur, the Company could incur substantial losses as a result of (i) injury or loss of life; (ii) severe damage or destruction of property, natural resources or equipment; (iii) pollution and other environmental damage; (iv) investigatory and clean-up responsibilities; (v) regulatory investigation and penalties; (vi) suspension of its operations; or (vii) repairs to resume operations. If the Company experiences any of these problems, its ability to conduct operations could be adversely affected. Additionally, offshore operations are subject to a variety of operating risks, such as capsizing, collisions and damage or loss from typhoons or other adverse weather conditions. These conditions can cause substantial damage to facilities and interrupt production. 19 The Company may not be able to manage our anticipated growth and through the first quarter of 2011 may rely substantially on a services agreement with an affiliate of CEHL.The objectives of the affiliate may not be in line with the Company’s objectives and could result in the disruption of our operations and prevent us from generating meaningful revenue. Subject to our receipt of additional capital, we plan to significantly expand operations to accommodate additional development projects and other opportunities. This expansion may strain our management, operations, systems and financial resources. In connection with the acquisition of the Oyo Contract rights we entered into a services agreement with Allied, pursuant to which Allied agreed to provide services relating to the Oyo Field consistent with its prior performance of those duties.If Allied fails to perform the services as agreed, or if we fail to secure similar agreements in connection with future assets before we improve and expand our operational, management and financial systems and staff, the profitability and results of operations could be adversely affected and future growth may be impeded. We may need to hire additional personnel in certain operational and other areas during 2011 and future years.The services agreement is expected to be terminated by March 31, 2011. We will depend on NAE as the operator under the OML 120/121 PSC, which may result in operating costs, methods and timing of operations and expenditures beyond our control, and potential delays or the discontinuation of operations and production. As operator under the OML 120/121 PSC, NAE manages all of the physical development and operations under the OML 120/121 PSC, including, but not limited to, the timing of drilling, production and related operations, the timing and amount of operational costs, the technology and service providers employed.We would be materially adversely affected if NAE does not properly and efficiently manage operational and production matters, or becomes unable or unwilling to continue acting as the operating contractor under the OML 120/121 PSC. The Company will be dependent upon others for the storage and transportation of oil and gas, which could result in significant operational costs to the Company and depletion of capital. The Company does not own storage or transportation facilities and, therefore, will depend upon third parties to store and transport all of its oil and gas resources when and if produced. The Company will likely be subject to price changes and termination provisions in any contracts it may enter into with these third-party service providers. The Company may not be able to identify such third-parties for any particular project. Even if such sources are initially identified, the Company may not be able to identify alternative storage and transportation providers in the event of contract price increases or termination. In the event the Company is unable to find acceptable third-party service providers, it would be required to contract for its own storage facilities and employees to transport the Company’s resources. The Company may not have sufficient capital available to assume these obligations, and its inability to do so could result in the cessation of its business. An interruption in the supply of materials, resources and services the Company plans to obtain from third party sources could limit the Company’s operations and cause unprofitability. Once it has identified, financed, and acquired projects, the Company will need to obtain other materials, resources and services, including, but not limited to, specialized chemicals and specialty muds and drilling fluids, pipe, drill-string, geological and geophysical mapping and interruption services. There may be only a limited number of manufacturers and suppliers of these materials, resources and services. These manufacturers and suppliers may experience difficulty in supplying such materials, resources and services to the Company sufficient to meet its needs or may terminate or fail to renew contracts for supplying these materials, resources or services on terms the Company finds acceptable including, without limitation, acceptable pricing terms. Any significant interruption in the supply of any of these materials, resources or services, or significant increases in the amounts the Company is required to pay for these materials, resources or services, could result in a lack of profitability, or the cessation of operations, if unable to replace any material sources in a reasonable period of time. 20 The Company does not presently carry liability insurance and business interruption insurance policies in Nigeria and China and will be at risk of incurring personal injury claims for its employees and subcontractors, and incurring business interruption loss due to theft, accidents or natural disasters. The Company does not presently carry any policies of insurance in Nigeria and China to cover the risks discussed above.In the event that the Company were to incur substantial liabilities or business interruption losses with respect to one or more incidents, this could adversely affect its operations and it may not have the necessary capital to pay its portion of such costs and maintain business operations. The Company is exposed to concentration of credit risk, which may result in losses in the future. The Company is exposed to concentration of credit risk with respect to cash, cash equivalents, short-term investments, long-term investments, and long-term advances.At December 31, 2010, 68% ($19.6 million) of the Company’s total cash and cash equivalents was on deposit at JP Morgan Chase in the U.S. At December 31, 2009, 65% ($1,291,000) of the Company’s total cash was on deposit at HSBC in China and Hong Kong.Also at December 31, 2009, 64% ($1,029,000) of the Company’s total cash equivalents was invested in a single money market fund in the U.S. Our business partner, CEHL, is a related party, and our non-executive chairman is a principal owner and one of the directors of CEHL, which may result in real or perceived conflicts of interest. Our majority shareholder, CAMAC Energy Holdings Limited, is one of the entities constituting our business partner, CEHL.Dr. Kase Lawal, the Company’s Non-Executive Chairman and member of the Board of Directors, is a director of CAMAC Energy Holdings Limited as well as CINL and Allied, also entities constituting CEHL. Dr. Lawal also owns 27.7% of CAMAC International Limited, which indirectly owns 100% of CEHL, and CINL and Allied are each wholly-owned subsidiaries of CEHL.As a result, Dr. Lawal may be deemed to have an indirect material interest in any transactions with CEHL including the agreements entered into with CEHL in April 2010 and the OML 120/121 Transaction.As a result, Dr. Lawal may be deemed to have an indirect material interest in the above agreements.These relationships may result in conflicts of interest. We may not be able to prove that these agreements are equivalent to arm’s length transactions.Should our transactions not provide the value equivalent of arm’s length transactions, our results of operations may suffer and we may be subject to costly shareholder litigation. If we lose our status as an indigenous Nigerian oil and gas operator, we would no longer be eligible for preferential treatment in the acquisition of oil and gas assets and oil and gas licensing rounds in Nigeria. We are considered an indigenous Nigerian oil and gas operator by virtue of our majority stockholder, CAMAC Energy Holdings Limited, which is an indigenous Nigerian oil and gas company.This status makes us eligible for preferential treatment under the Nigerian Content Development Act with respect to the acquisition of oil and gas assets and in oil and gas licensing rounds in Nigeria.If CAMAC Energy Holdings Limited were to lose its status as an indigenous Nigerian oil and gas company due to its affiliation with our U.S. based company or otherwise, or if CAMAC Energy Holdings Limited’s majority interest in us were to be diluted or reduce due to additional issuances of equity by the Company, CAMAC Energy Holdings Limited’s sale or transfer of its interest in the Company or otherwise, we may lose our status as an indigenous Nigerian oil and gas operator.As a result, we would lose one of our key advantages in the Nigerian oil and gas market and our results of operations could materially suffer. 21 Applicable Nigerian income tax rates could adversely affect the value of the Oyo Field asset. Income derived from the Oyo Contract Rights and Non-Oyo Contract Rights, and CPL, as acquiring subsidiary in these transactions, are subject to the jurisdiction of the Nigerian taxing authorities.The Nigerian government applies different tax rates upon income derived from Nigerian oil operations ranging from 50% to 85%, based on a number of factors.The final determination of the tax liabilities with respect to the OML 120/121 PSC involves the interpretation of local tax laws and related authorities. In addition, changes in the operating environment, including changes in tax law and currency/repatriation controls, could impact the determination of tax liabilities with respect to the OML 120/121 PSC for a tax year.While we believe the tax rate applicable to the OML 120/121 PSC is 52%, the actual applicable rate could be higher, which could result in a material decrease in the profits allocable to the Company under the OML 120/121 PSC. The passage into law of the Nigerian Petroleum Industry Bill could create additional fiscal and regulatory burdens on the parties to the OML 120/121 PSC, which could have a material adverse effect on the profitability of the production. A Petroleum Industry Bill (“PIB”) is currently undergoing legislative process at the Nigerian National Assembly. The draft PIB seeks to introduce significant changes to legislation governing the oil and gas sector in Nigeria, including new fiscal regulatory and tax obligations and expanded fiscal and regulatory oversight that may impose additional operational and regulatory burdens on the operating contractor under the OML 120/121 PSC and impact the economic benefits anticipated by the parties to the OML 120/121 PSC.Any such fiscal and regulatory changes could have a negative impact on the profits allocable to the Company under the OML 120/121 PSC. OML 120/121 is subject to the instability of the Nigerian Government. The government of Nigeria originally granted the rights to OML 120/121 PSC to CEHL. The government of Nigeria has historically experienced instability, which is out of management’s control. The Company’s ability to exploit its interests in this area pursuant to the OML 120/121 PSC may be adversely impacted by unanticipated governmental action. In addition, the OML 120/121 PSC’s financial viability may also be negatively affected by changing economic, political and governmental conditions in Nigeria. Moreover, we operate in a sector of the economy that is likely to be adversely impacted by the effects of political instability, terrorist or other attacks, war or international hostilities. OML 120/121 is located in an area where there are high security risks, which could result in harm to the Oyo Field operations and our interest in the Oyo Field and the remainder of OML 120/121. The Oyo Field is located approximately 75 miles off the Southern Nigerian coast in deep-water.There are some risks inherent to oil production in Nigeria. Since December 2005, Nigeria has experienced increased pipeline vandalism, kidnappings and militant takeovers of oil facilities in the Niger Delta. The Movement for the Emancipation of the Niger Delta (MEND) is the main group attacking oil infrastructure for political objectives, claiming to seek a redistribution of oil wealth and greater local control of the sector. Additionally, kidnappings of oil workers for ransom are common. Security concerns have led some oil services firms to pull out of the country and oil workers unions to threaten strikes over security issues. The instability in the Niger Delta has caused shut-in production and several companies to declare force majeure on oil shipments. Despite undertaking various security measures and being situated 75 miles offshore the Nigerian coast, theFloating Production Storage and Offloading (“FPSO”) vesselcurrently being used for storing petroleum production inthe OyoField may become subject to terrorist acts and other acts of hostility like piracy. Such actions could adverselyimpactour overall business, financial condition and operations. Our facilities are subject to these substantial security risks and our financial condition and results of operations may materially suffer as a result. 22 Maritime disasters and other operational risks may adversely impact our reputation, financial condition and results of operations. The operation of the FPSO vessel has an inherent risk of maritime disaster, environmental mishaps, cargo and property losses or damage and business interruptions caused by, among others: ● mechanical failure; ● damages requiring dry-dock repairs; ● human error; ● labor strikes; ● adverse weather conditions; ● vessel off hire periods; ● regulatory delays; and ● political action, civil conflicts, terrorism and piracy in countries where vessel operations are conducted, vessels are registered or from which spare parts and provisions are sourced and purchased. Any of these circumstances could adversely affect the operation of the FPSO vessel, and result in loss of revenues or increased costs and adversely affect our profitability. Terrorist acts and regional hostilities around the world in recent years have led to increase in insurance premium rates and the implementation of special “war risk” premiums for certain areas.Such increases in insurance rates may adversely affect our profitability with respect to the Oyo Field asset. A substantial or extended decline in oil and natural gas prices may adversely affect our business, financial condition or results of operations. The prices received for Oyo Field production under the OML 120/121 PSC will heavily influence our revenue, profitability, access to capital and future rate of growth. Oil is a commodity and, therefore, its price is subject to wide fluctuations in response to relatively minor changes in supply and demand. Historically, the market for oil has been volatile. This market will likely continue to be volatile in the future. The prices received for production under the OML 120/121 PSC and the levels of its production depend on numerous factors beyond our and NAE’s control. These factors include the following: ● changes in global supply and demand for oil; ● the actions of the Organization of Petroleum Exporting Countries; ● the price and quantity of imports of foreign oil; ● political and economic conditions, including embargoes, in oil producing countries or affecting other oil-producing activity; ● the level of global oil exploration and production activity; ● the level of global oil inventories; ● weather conditions; ● technological advances affecting energy consumption; ● domestic and foreign governmental regulations; ● proximity and capacity of oil pipelines and other transportation facilities;and ● the price and availability of alternative fuels. 23 Lower oil prices may not only decrease our revenues on a per unit basis but also may reduce the amount of oil that NAE can produce economically under the OML 120/121 PSC with respect to the Oyo Field. A substantial or extended decline in oil prices may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. Fluctuations in exchange rates could result in foreign currency exchange losses. Because some of our expenses arising under the OML 120/121 PSC and the Zijinshan PSC may be denominated in foreign currencies, including the Nigerian naira, the Chinese yuan, European Union euro and British pound sterling, and our cash is denominated principally in U.S. dollars, fluctuations in the exchange rates between the U.S. dollar and foreign currencies will affect our balance sheet and earnings per share in U.S. dollars. In addition, wereport our financial results in U.S. dollars, and appreciation or depreciation in the value of such foreign currencies relative to the U.S. dollaraffects our financial results reported in U.S. dollars terms without giving effect to any underlying change in our business or results of operations. Fluctuations in the exchange rates will also affect the relative value of earnings from and the value of any U.S. dollar-denominated investments we make in the future. Very limited hedging transactions are available in the Federal Republic of Nigeria to reduce our exposure to exchange rate fluctuations with respect to the Nigerian naira, although there are many hedging transactions available with respect to the European Union euro and the British pound sterling. We have not entered into any hedging transactions in an effort to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in the future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully hedge our subsidiaries' exposure at all. In addition, our currency exchange losses with respect to the Nigerian naira may be magnified by Nigerian exchange control regulations that restrict our ability to convert Nigerian naira into foreign currency. Currently, there are few means and/or financial tools available in the open market for the Company to hedge its exchange risk against any possible revaluation or devaluation of RMB. Because the Company does not currently intend to engage in hedging activities to protect against foreign currency risks, future movements in the exchange rate of the RMB could have an adverse effect on its results of operations and financial condition. Risks Related to the Company’s Industry The Company may not be successful in finding, acquiring, or developing sufficient petroleum reserves, and if it fails to do so, the Company will likely cease operations. The Company will be operating primarily in the petroleum extractive business; therefore, if it is not successful in finding crude oil and natural gas sources with good prospects for future production, and exploiting such sources, its business will not be profitable and it may be forced to terminate its operations. Exploring and exploiting oil and gas or other sources of energy entails significant risks, which risks can only be partially mitigated by technology and experienced personnel. The Company or any ventures it acquires or participates in may not be successful in finding petroleum or other energy sources; or, if it is successful in doing so, the Company may not be successful in developing such resources and producing quantities that will be sufficient to permit the Company to conduct profitable operations. The Company’s future success will depend in large part on the success of its drilling programs and creating and maintaining an inventory of projects. Creating and maintaining an inventory of projects depends on many factors, including, among other things, obtaining rights to explore, develop and produce hydrocarbons in promising areas, drilling success, and ability to bring long lead-time, capital intensive projects to completion on budget and schedule, and efficient and profitable operation of mature properties. The Company’s inability to successfully identify and exploit crude oil and natural gas sources would have a material adverse effect on its business and results of operations and would, in all likelihood, result in the cessation of its business operations. 24 In addition to the numerous operating risks described in more detail in this report, exploring and exploitation of energy sources involve the risk that no commercially productive oil or gas reservoirs will be discovered or, if discovered, that the cost or timing of drilling, completing and producing wells will not result in profitable operations. The Company’s drilling operations may be curtailed, delayed or abandoned as a result of a variety of factors, including: ● adverse weather conditions; ● unexpected drilling conditions; ● pressure or irregularities in formations; ● equipment failures or accidents; ● inability to comply with governmental requirements; ● shortages or delays in the availability of drilling rigs and the delivery of equipment; and ● shortages or unavailability of qualified labor to complete the drilling programs according to the business plan schedule. The energy market in which the Company operates is highly competitive and the Company may not be able to compete successfully against its current and future competitors, which could seriously harm the Company’s business. Competition in the oil and gas industry is intense, particularly with respect to access to drilling rigs and other services, the acquisition of properties and the hiring and retention of technical personnel. The Company expects competition in the market to remain intense because of the increasing global demand for energy, and that competition will increase significantly as new companies enter the market and current competitors continue to seek new sources of energy and leverage existing sources. Many of the Company’s competitors, including large oil companies, have an established presence in Asia and the Pacific Rim countries and have longer operating histories, significantly greater financial, technical, marketing, development, extraction and other resources and greater name recognition than the Company does. As a result, they may be able to respond more quickly to new or emerging technologies, changes in regulations affecting the industry, newly discovered resources and exploration opportunities, as well as to large swings in oil and natural gas prices. In addition, increased competition could result in lower energy prices, and reduced margins and loss of market share, any of which could harm the Company’s business. Furthermore, increased competition may harm the Company’s ability to secure ventures on terms favorable to it and may lead to higher costs and reduced profitability, which may seriously harm its business. The Company’s business depends on the level of activity in the oil and gas industry, which is significantly affected by volatile energy prices, which volatility could adversely affect its ability to operate profitably. The Company’s business depends on the level of activity in the oil and gas exploration, development and production in markets worldwide. Oil and gas prices, market expectations of potential changes in these prices and a variety of political and economic and weather-related factors significantly affect this level of activity. Oil and gas prices are extremely volatile and are affected by numerous factors, including: 25 ● the domestic and foreign supply of oil and natural gas; ● the ability of the Organization of Petroleum Exporting Countries, commonly called “OPEC,” to set and maintain production levels and pricing; ● the price and availability of alternative fuels; ● weather conditions; ● the level of consumer demand; ● global economic conditions; ● political conditions in oil and gas producing regions; and ● government regulations. Within the 12 months ending December 31, 2010, light crude oil futures have ranged from below $65 per barrel to over $85 per barrel, and may continue to fluctuate significantly in the future. With respect to ventures in China, the prices the Company will receive for oil and gas, in connection with any of its production ventures, will likely be regulated and set by the government. As a result, these prices may be well below the market price established in world markets. Therefore, the Company may be subject to arbitrary changes in prices that may adversely affect its ability to operate profitably. If the Company does not hedge its exposure to reductions in oil and gas prices, it may be subject to the risk of significant reductions in prices; alternatively, use by the Company of oil and gas price hedging contracts could limit future revenues from price increases. To date, the Company has not entered into any hedging transactions but may do so in the future.In the event that the Company chooses not to hedge its exposure to reductions in oil and gas prices by purchasing futures and by using other hedging strategies, it could be subject to significant reduction in prices which could have a material negative impact on its profitability. Alternatively, the Company may elect to use hedging transactions with respect to a portion of its oil and gas production to achieve more predictable cash flow and to reduce its exposure to price fluctuations. The use of hedging transactions could limit future revenues from price increases and could also expose the Company to adverse changes in basis risk, the relationship between the price of the specific oil or gas being hedged and the price of the commodity underlying the futures contracts or other instruments used in the hedging transaction. Hedging transactions also involve the risk that the counterparty does not satisfy its obligations. The Company may be required to take non-cash asset write-downs if oil and natural gas prices decline or if downward revisions in net proved reserves occur, which could have a negative impact on the Company’s earnings. Under applicable accounting rules, the Company may be required to write down the carrying value of oil and natural gas properties if oil and natural gas prices decline or if there are substantial downward adjustments to its estimated proved reserves, increases in its estimates of development costs or deterioration in its exploration results. Accounting standards require the Company to review its long-lived assets for possible impairment whenever changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable over time. In such cases, if the asset’s estimated undiscounted future cash flows are less than its carrying amount, impairment exists. Any impairment write-down, which would equal the excess of the carrying amount of the assets being written down over their fair value, would have a negative impact on the Company’s earnings, which could be material. 26 Risks Related to International Operations The Company’s international operations will subject it to certain risks inherent in conducting business operations in Nigeria, China and other foreign countries, including political instability and foreign government regulation, which could significantly impact the Company’s ability to operate in such countries and impact the Company’s results of operations. The Company conducts substantially all of its business in Nigeria and China.The Company’s present and future international operations in foreign countries are, and will be, subject to risks generally associated with conducting businesses in foreign countries, such as: ● foreign laws and regulations that may be materially different from those of the United States; ● changes in applicable laws and regulations; ● challenges to, or failure of, title; ● labor and political unrest; ● foreign currency fluctuations; ● changes in foreign economic and political conditions; ● export and import restrictions; ● tariffs, customs, duties and other trade barriers; ● difficulties in staffing and managing foreign operations; ● longer time periods and difficulties in collecting accounts receivable and enforcing agreements; ● possible loss of properties due to nationalization or expropriation; and ● limitations on repatriation of income or capital. Specifically, foreign governments may enact and enforce laws and regulations requiring increased ownership by businesses and/or state agencies in energy producing businesses and the facilities used by these businesses, which could adversely affect the Company’s ownership interests in then existing ventures. The Company’s ownership structure may not be adequate to accomplish the Company’s business objectives in Nigeria, China or in any other foreign jurisdiction where the Company may operate. Foreign governments also may impose additional taxes and/or royalties on the Company’s business, which would adversely affect the Company’s profitability and value of our foreign assets, including the interests in OML 120/121 PSC and the Zijinshan PSC. In certain locations, governments have imposed restrictions, controls and taxes, and in others, political conditions have existed that may threaten the safety of employees and the Company’s continued presence in those countries. Internal unrest, acts of violence or strained relations between a foreign government and the Company or other governments may adversely affect its operations. These developments may, at times, significantly affect the Company’s results of operations, and must be carefully considered by its management when evaluating the level of current and future activity in such countries. 27 The future success of the Company’s operations may also be adversely affected by risks associated with international activities, including economic and labor conditions, political instability, risk of war, expropriation, repatriation, termination, renegotiation or modification of existing contracts, tax laws (including host-country import-export, excise and income taxes and United States taxes on foreign subsidiaries) and changes in the value of the U.S. dollar versus the local currencies in which future oil and gas producing activities may be denominated in certain cases. Changes in exchange rates may also adversely affect the Company’s future results of operations and financial condition.Realization of any of these factors could materially and adversely affect our financial position, results of operations and cash flows. Compliance and enforcement of environmental laws and regulations, including those related to climate change, may cause the Company to incur significant expenditures and require resources, which it may not have. Extensive national, regional and local environmental laws and regulations in Nigeria and China are expected to have a significant impact on the Company’s operations. These laws and regulations set various standards regulating certain aspects of health and environmental quality, which provide for user fees, penalties and other liabilities for the violation of these standards. As new environmental laws and regulations are enacted and existing laws are repealed, interpretation, application and enforcement of the laws may become inconsistent. Compliance with applicable local laws in the future could require significant expenditures, which may adversely affect the Company’s operations. The enactment of any such laws, rules or regulations in the future may have a negative impact on the Company’s projected growth, which could in turn decrease its projected revenues or increase its cost of doing business. A foreign government could change its policies toward private enterprise or even nationalize or expropriate private enterprises, which could result in the total loss of the Company’s investment in that country. The Company’s business is subject to significant political and economic uncertainties and may be adversely affected by political, economic and social developments in Nigeria and China or in any other foreign jurisdiction in which it operates. Over the past several years, the Chinese government has pursued economic reform policies including the encouragement of private economic activity, foreign investment and greater economic decentralization. The Chinese government may not continue to pursue these policies or may significantly alter them to the Company’s detriment from time to time with little, if any, prior notice. Changes in policies, laws and regulations or in their interpretation or the imposition of confiscatory taxation, restrictions on currency conversion, restrictions or prohibitions on dividend payments to stockholders, devaluations of currency or the nationalization or other expropriation of private enterprises could have a material adverse effect on the Company’s business. Nationalization or expropriation could even result in the loss of all or substantially all of the Company’s assets and in the total loss of your investment in the Company. The continued existence of official corruption and bribery in Nigeria, and the inability or unwillingness of Nigerian authorities to combat such corruption, may negatively impact our ability to fairly and effectively compete in the Nigerian oil and gasmarket. Official corruption and bribery remain a serious concern in Nigeria.The 2010 Transparency International report ranks Nigeria 134 out of 178 countries in terms of corruption perceptions.In an attempt to combat corruption in the oil and gas sector, the National Assembly passed the Nigeria Extractive Industries Transparency Initiative Act 2007.This action permitted Nigeria to become a candidate country under the Extractive Industries Transparency Initiative (“EITI”), the first step in bringing transparency to all material oil, gas and mining payments to the Government of Nigeria.In addition, Nigeria has amended its banking laws to permit the government to bring corrupt bank officials to justice.Several notable cases have been brought, but, to date, few significant cases have been successful and bank regulatory oversight remains a concern.Thus, increased diligence may be required in working with or through Nigerian banks or with Nigerian governmental authorities, and interactions with government officials may need to be monitored.To the extent that such efforts to increase transparency are unsuccessful, and any competitors utilize the existence of corruptive practices in order to secure an unfair advantage, our financial condition and results of operations may suffer. 28 If relations between the United States and Nigeria or China were to deteriorate, investors might be unwilling to hold or buy the Company’s stock and its stock price may decrease. At various times during recent years, the United States has had significant disagreements over political, economic and security issues with Nigeria and China. Additional controversies may arise in the future between the United States and these two countries. Any political or trade controversies between the United States and these two countries, whether or not directly related to the Company’s business, could adversely affect the market price of the Company’s Common Stock. If the United States imposes trade sanctions on China due to its current currency policies, the Company’s operations could be materially and adversely affected. Trade groups in the U.S. have blamed the unrealistically low value of the Chinese currency for causing job losses in American factories, giving exporters an unfair advantage and making its imports expensive. U.S. Congress from time to time has been considering the enactment of legislation with the view of imposing new tariffs on Chinese imports.If the U.S. Congress deems that China is still gaining a trade advantage from its exchange currency policy and an additional tariff is imposed, it is possible that China-based companies will no longer maintain significant price advantages over U.S. and other foreign companies on their goods and services, and the rapid growth of China’s economy would slow as a result. If the U.S. or other countries enact laws to penalize China for its currency policies, the Company’s business could be materially and adversely affected. A lack of adequate remedies and impartiality under the Chinese legal system may adversely impact the Company’s ability to do business and to enforce the agreements to which it is a party. The Company anticipates that it will be entering into numerous agreements governed by Chinese law. The Company’s business would be materially and adversely affected if these agreements were not enforced. In the event of a dispute, enforcement of these agreements in these countries could be extremely difficult. Unlike the United States, China has a civil law system based on written statutes in which judicial decisions have little precedential value. The government’s experience in implementing, interpreting and enforcing certain recently enacted laws and regulations is limited, and the Company’s ability to enforce commercial claims or to resolve commercial disputes is uncertain. Furthermore, enforcement of the laws and regulations may be subject to the exercise of considerable discretion by agencies of the Chinese government, and forces unrelated to the legal merits of a particular matter or dispute may influence their determination. These uncertainties could limit the protections that are available to the Company. The Company’s stockholders may not be able to enforce United States civil liabilities claims. Many of the Company’s assets are, and are expected to continue to be, located outside the U.S. and held through one or more wholly-owned and majority-owned subsidiaries incorporated under the laws of foreign jurisdictions, including Nigeria, Hong Kong and China. Similarly, a substantial part of the Company’s operations are, and are expected to continue to be, conducted in Nigeria and China.In addition, some of the Company’s directors and officers, including directors and officers of its subsidiaries, may be residents of countries other than the U.S All or a substantial portion of the assets of these persons may be located outside the U.S As a result, it may be difficult for shareholders to effect service of process within the U.S. upon these persons. In addition, there is uncertainty as to whether the courts of Nigeria or China would recognize or enforce judgments of U.S. courts obtained against the Company or such persons predicated upon the civil liability provisions of the securities laws of the U.S. or any state thereof, or be competent to hear original actions brought in these countries against the Company or such persons predicated upon the securities laws of the U.S. or any state thereof. 29 Risks Related to the Company’s Stock CAMAC Energy Holdings Limited is our controlling stockholder, and it may take actions that conflict with the interests of the other stockholders. Following our acquisition of the Oyo Contract Rights, CAMAC Energy Holdings Limited beneficially owned approximately 62.74% of our outstanding shares of Common Stock. CAMAC Energy Holdings Limited controls the power to elect our directors, to appoint members of management and to approve all actions requiring the approval of the holders of our Common Stock, including adopting amendments to our Certificate of Incorporation and approving mergers, acquisitions or sales of all or substantially all of our assets, subject to certain restrictive covenants. The interests of CAMAC Energy Holdings Limited as our controlling stockholder could conflict with your interests as a holder of Company Common Stock. For example, CAMAC Energy Holdings Limited as our controlling stockholder may have an interest in pursuing acquisitions, divestitures, financings or other transactions that, in its judgment, could enhance its equity investment, even though such transactions might involve risks to you, as minority holders of the Company. The market price of the Company’s stock may be adversely affected by a number of factors related to the Company’s performance, the performance of other energy-related companies and the stock market in general. The market prices of securities of energy companies are extremely volatile and sometimes reach unsustainable levels that bear no relationship to the past or present operating performance of such companies. Factors that may contribute to the volatility of the trading price of the Company’s Common Stock include, among others: ● the Company’s quarterly results of operations; ● the variance between the Company’s actual quarterly results of operations and predictions by stock analysts; ● financial predictions and recommendations by stock analysts concerning energy companies and companies competing in the Company’s market in general, and concerning the Company in particular; ● public announcements of regulatory changes or new ventures relating to the Company’s business, new products or services by the Company or its competitors, or acquisitions, joint ventures or strategic alliances by the Company or its competitors; ● public reports concerning the Company’s services or those of its competitors; ● the operating and stock price performance of other companies that investors or stock analysts may deem comparable to the Company; ● large purchases or sales of the Company’s Common Stock; ● investor perception of the Company’s business prospects or the oil and gas industry in general; and ● general economic and financial conditions. In addition to the foregoing factors, the trading prices for equity securities in the stock market in general, and of energy-related companies in particular, have been subject to wide fluctuations that may be unrelated to the operating performance of the particular company affected by such fluctuations. Consequently, broad market fluctuations may have an adverse effect on the trading price of the Common Stock, regardless of the Company’s results of operations. 30 The limited market for the Company’s Common Stock may adversely affect trading prices or the ability of a shareholder to sell the Company’sshares in the public market at or near ask prices or at all if a shareholder needs to liquidate its shares. The market price for shares of the Company’s Common Stock has been, and is expected to continue to be, very volatile.Numerous factors beyond the Company’s control may have a significant effect on the market price for shares of the Company’s Common Stock, including the fact that the Company is a small company that is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume.Even if we came to the attention of such persons, they tend to be risk-averse and may be reluctant to follow an unproven, early stage company such as the Company or purchase or recommend the purchase of its shares until such time as the Company becomes more seasoned and viable. There may be periods of several days or more when trading activity in the Company’s shares is minimal as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. Due to these conditions, investors may not be able to sell their shares at or near ask prices or at all if investors need money or otherwise desire to liquidate their shares. The Company’s issuance of Preferred Stock could adversely affect the value of the Company’s Common Stock. The Company’s Amended and Restated Certificate of Incorporation authorizes the issuance of up to 50 million shares of Preferred Stock, which shares constitute what is commonly referred to as “blank check” Preferred Stock. Approximately 26 million shares of Preferred Stock are currently available for issuance. This Preferred Stock may be issued by the Board of Directors from time to time on any number of occasions, without stockholder approval, as one or more separate series of shares comprised of any number of the authorized but unissued shares of Preferred Stock, designated by resolution of the Board of Directors, stating the name and number of shares of each series and setting forth separately for such series the relative rights, privileges and preferences thereof, including, if any, the: (i) rate of dividends payable thereon; (ii) price, terms and conditions of redemption; (iii) voluntary and involuntary liquidation preferences; (iv) provisions of a sinking fund for redemption or repurchase; (v) terms of conversion to Common Stock, including conversion price; and (vi) voting rights. The designation of such shares could be dilutive of the interest of the holders of our Common Stock. The ability to issue such Preferred Stock could also give the Company’s Board of Directors the ability to hinder or discourage any attempt to gain control of the Company by a merger, tender offer at a control premium price, proxy contest or otherwise. The Common Stock may be deemed “penny stock” and therefore subject to special requirements that could make the trading of the Company’s Common Stock more difficult than for stock of a company that is not “penny stock”. The Company’s Common Stock may be deemed to be a “penny stock” as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934. Penny stocks are stocks (i) with a price of less than five dollars per share; (ii) that are not traded on a “recognized” national exchange; (iii) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ-listed stocks must still meet requirement (i) above); or (iv) of issuers with net tangible assets of less than $2,000,000 (if the issuer has been in continuous operation for at least three years) or $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than $6,000,000 for the last three years. Section 15(g) of the Exchange Act, and Rule 15g-2 promulgated thereunder, require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Moreover, Rule 15g-9 promulgated under the Exchange Act requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Common Stock to resell their shares to third parties or to otherwise dispose of them. The Company’s executive officers, directors and major stockholders, including CAMAC Energy Holdings Limited, hold a controlling interest in the Company’s Common Stock and may be able to prevent other stockholders from influencing significant corporate decisions. The executive officers, directors and holders of 5% or more of the outstanding Common Stock, if they were to act together, would be able to control all matters requiring approval by stockholders, including the election of Directors and the approval of significant corporate transactions. This concentration of ownership may also have the effect of delaying, deterring or preventing a change in control and may make some transactions more difficult or impossible to complete without the support of these stockholders. 31 ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable ITEM 2.PROPERTIES Part I, Item 1. Description of Business is incorporated herein by reference. In addition to the material in Item 1. the following additional items are included for Properties. Office Facility Leases The Company has three primary leased office facilities: Houston, Texas (the “Houston Facility”), Hartsdale, New York (the “Hartsdale Facility”), and Beijing, China (the “Beijing Facility”). The Houston Facility covers 3,700 square feet of office space and is under a lease which commenced onOctober 11, 2010 and ends on October 31, 2013.Rental expense is currently $10,000 per month, including allocated share of operating expenses. The Hartsdale Facility covers 2,000 square feet of office space and is under lease on a month-to-month basis. The Company plans to close the Hartsdale Facility by March 31, 2011. The Beijing Facility covers approximately 5,300 square feet of office space. The Beijing Facility is occupied under a tenancy agreement that commenced on September 1, 2009 and ends on August 31, 2011.The Company’s rental expense recorded for the Beijing Facility is $11,000 per month, plus allocated share of utility charges. The Company does not foresee significant difficulty in renewing or replacing either lease under current market conditions, or in adding additional space when required. ITEM 3.LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings in the ordinary course of our business. We are currently not aware of any legal proceedings the ultimate outcome of which, in our judgment based on information currently available, would have a material adverse effect on our business, financial condition or operating results. ITEM 4.REMOVED AND RESERVED 32 PART II ITEM 5.MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information for Common Stock Our Common Stock is currently listed on the NYSE Amex under the symbol “CAK”. It commenced listing on the NYSE Amex on November 5, 2009 under the symbol “PAP”.Prior to being listed on the NYSE Amex, the Common Stock was quoted on the OTC Bulletin Board under the symbol “PFAP.OB” between May 8, 2008 and November 4, 2009. The table shows the high and low closing prices as reported by the NYSE Amex and OTC Bulletin Board . Fiscal year ended December 31, 2010: High Low First quarter $ $ Second quarter Third quarter Fourth quarter Fiscal year ended December 31, 2009: High Low First quarter $ $ Second quarter Third quarter Fourth quarter Common Stock Warrants and Options As ofMarch 7, 2011, the Company had warrants outstanding to purchase (i) an aggregate of732,745 shares of Common Stock at a price per share of $1.25; (ii) an aggregate of 134,708 shares of Common Stock at a price per share of $1.375; (iii) an aggregate of 130,000 shares of Common Stock at a price per share of $1.50;(iv) an aggregate of4,659,551 shares of Common Stock at a price per share of $2.62;(v) an aggregate of 279,573 shares of Common Stock at a price per share of $2.75;(vi) an aggregate of 3,658,770 shares of Common Stock at a price per share of $4.50; (vii) an aggregate of150,000 shares of Common Stock at a price per share of$5.00; and (viii) an aggregate of 124,408 shares of Common Stock at a price per share of $5.275. As of March 7, 2011, an aggregate of 3,657,909 shares of Common Stock were issuable upon exercise of outstanding stock options. 33 Holders As of March 7, 2011, there were approximately 100registered holders of record of our common stock, and there are an estimated 7,000 beneficial owners of our common stock, including shares held in street name. Dividend Policy The Company has not, to date, paid any cash dividends on its Common Stock. The Company has no current plans to pay dividends on its Common Stock and intends to retain earnings, if any, for working capital purposes and capital expenditures. Any future determination as to the payment of dividends on the Common Stock will depend upon the results of operations, capital requirements, the financial condition of the Company and other relevant factors. Our Board of Directors has complete discretion on whether to pay dividends. Even if our Board of Directors decides to pay dividends, the form, frequency and amount will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors that the Board of Directors may deem relevant. Securities Authorized for Issuance under Equity Compensation Plans The following table includes the information as of the end of 2010 for each category of our equity compensation plans: P Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (1)(3) $ $ Equity compensation plans not approved by security holders (2) $ - Total Includes the 2007 Stock Plan and 2009 Equity Incentive Plan. Represents an individual compensation arrangement entered into between the Company and a consultant in connection with EORP milestone payments.These options were cancelled in January 2011. Includesremaining warrants exercisable for 1,646,434 shares of Common Stock, originally issued in 2007and 2010 to placement agents, for which issuance was approved by stockholders of the Company. The weighted average exercise price of stock options. The weighted average exercise price of stock warrants. 34 Recent Sales of Unregistered Securities Unregistered Sales to United States Persons On October 8, 2010, the Company issued an aggregate of 12,837 shares of Common Stock to one person upon the cashless "net" exercise by such person on such date of a placement agent warrant exercisable at $1.25 per share for an aggregate of 20,000 shares of the Company's Common Stock. The aggregate number of shares of Common Stock issued upon cashless “net” exercise was reduced from 20,000 shares of Common Stock to 12,837 shares of Common Stock to effect the cashless "net" exercise of the warrant in accordance with its terms, assuming a deemed fair market value of $3.49 per share, as calculated under the warrant as the closing price quoted for one share of the Company's Common Stock on the last trading day prior to the exercise date. On October 12, 2010 the Company issued aggregates of 26,076 and 13,671 shares of Common Stock to one person upon the cashless "net" exercise by such person on such date of placement agent warrants exercisable at $1.375 and $1.25 per share, respectively, for aggregates of 40,000 and 20,000 shares of the Company's Common Stock, respectively. The aggregate number of shares of Common Stock issued upon cashless “net” exercise was reduced from 40,000 and 20,000 shares of Common Stock, respectively,to 26,076 and 13,671 shares of Common Stock, respectively, to effect the cashless "net" exercise of the warrants in accordance with their terms, assuming a deemed fair market value of $3.95 per share, as calculated under the warrants as the closing price quoted for one share of the Company's Common Stock on the last trading day prior to the exercise date. On October 15, 2010, the Company issued an aggregate of 12,537 shares of Common Stock to one person upon the cashless "net" exercise by such person on such date of a placement agent warrant exercisable at $1.25 per share for an aggregate of 20,000 shares of the Company's Common Stock. The aggregate number of shares of Common Stock issued upon cashless “net” exercise was reduced from 20,000 shares of Common Stock to 12,537 shares of Common Stock to effect the cashless "net" exercise of the warrant in accordance with its terms, assuming a deemed fair market value of $3.35 per share, as calculated under the warrant as the closing price quoted for one share of the Company's Common Stock on the last trading day prior to the exercise date. On October 18, 2010 the Company issued aggregates of 14,592 and 67,512 shares of Common Stock to one person upon the cashless "net" exercise by such person on such date of placement agent warrants exercisable at $1.375 and $1.25 per share, respectively, for aggregates of 25,292 and 109,708 shares of the Company's Common Stock, respectively. The aggregate number of shares of Common Stock issued upon cashless “net” exercise was reduced from 25,292 and 109,708 shares of Common Stock, respectively,to 14,592 and 67,512 shares of Common Stock, respectively, to effect the cashless "net" exercise of the warrants in accordance with their terms, assuming a deemed fair market value of $3.25 per share, as calculated under the warrants as the closing price quoted for one share of the Company's Common Stock on the last trading day prior to the exercise date. Each of the warrants described above were originally issued to Garden State Securities, Inc. (the “Original Holder”) in its role as a placement agent for the Company on May 7, 2007, and subsequently assigned to the individual warrant holders in August 2007. No underwriters were involved in the transactions described above.All of the securities issued in the foregoing transactions were issued by the Company in reliance upon the exemption from registration available under Section 4(2) of the Securities Act, including Regulation D promulgated thereunder, in that the transactions involved the issuance and sale of the Company’s securities to financially sophisticated individuals or entities that were aware of the Company’s activities and business and financial condition and took the securities for investment purposes and understood the ramifications of their actions.The Company did not engage in any form of general solicitation or general advertising in connection with the transaction.The Original Holder of the warrants represented that it was an “accredited investor” as defined in Regulation D at the time of issuance of the original warrants, and that it was acquiring such securities for its own account and not for distribution.All certificates representing the securities issued have a legend imprinted on them stating that the shares have not been registered under the Securities Act and cannot be transferred until properly registered under the Securities Act or an exemption applies. Stock Repurchases The Company did not repurchase any shares of its Common Stock during the quarter ended December 31, 2010. 35 Performance Graph The graph below compares the value at December 31, 2007, 2008, 2009 and 2010 of a $100 investment in our common stock with $100 investments in the S&P 500 index and the S&P Small Cap 600 Energy Index assuming the initial investment was made on October 15, 2007.Pursuant to Item 201(e) of Regulation S-K (§220.201), the period covered by the comparison commences on October 15, 2007, which is the date our common stock became registered under section 12 of the Exchange Act. 36 ITEM 6.SELECTED FINANCIAL DATA For the year ended December 31, Financial Summary Data (In Thousands, except per share data) Total revenues $ $
